20-01212-dsj      Doc 17    Filed 12/28/20 Entered 12/28/20 08:33:32           Main Document
                                          Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE:                                                         Chapter 11

P8H, INC., d/b/a PADDLE 8,                                     Case No. 20-10809 (smb)

                                  Debtor
-----------------------------------------------------------
MEGAN E. NOH, in her capacity as the Chapter 11
Trustee of P8H, INC., d/b/a PADDLE 8,
                                                               Adversary Proceeding No.
                                Plaintiff,                     20-01212-smb

         vs.

JOHN TEXTOR, also known as JOHN C. TEXTOR, an
individual, FUBOTV, INC. (formerly known as
FACEBANK GROUP, INC.), a Florida corporation,
DIGITAL COMMERCE STRATEGY AG (formerly
known as FACEBANK AG), a Swiss joint stock
company, FBNK FINANCE S.À.R.L., a Luxembourg
limited liability company, and STOCKACCESS
HOLDINGS SAS, a French joint stock company,

                            Defendants.


NOTICE OF WITHDRAWAL OF APPEARANCE AS COUNSEL AND REQUEST FOR
     REMOVAL FROM ELECTRONIC AND PAPER NOTICING MATRIX

         PLEASE TAKE NOTICE that, pursuant to Rule 2090-1 of the Local Bankruptcy Rules of

the United States Bankruptcy Court for the Southern District of New York, Roland Gary Jones,

hereby withdraws his appearance as counsel to John C. Textor in the above-captioned adversary

proceeding. The undersigned further requests that the Clerk of the United States Bankruptcy Court

for the Southern District of New York, remove him from the electronic and paper noticing matrix

for the above-captioned case.

         Dated: December 28, 2020.
         New York, New York
20-01212-dsj   Doc 17   Filed 12/28/20 Entered 12/28/20 08:33:32   Main Document
                                      Pg 2 of 2



                                           BY:     /s/ Roland Gary Jones
                                                  Roland Gary Jones (RGJ-6902)
                                                  JONES & ASSOCIATES
                                                  New York Bar No. RGJ-6902
                                                  1325 Avenue of the Americas, 28th
                                                  Floor
                                                  New York, New York 10019
                                                  Tel: (347) 862-9254
                                                  Fax: (212) 202-4416
                                                  Email: rgj@rolandjones.com
